UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04391 Old Mutual Funds II (Exact name of registrant as specified in charter) 4643 South Ulster Street, Suite 600 Denver, CO 80237 (Address of principal executive offices) Julian F. Sluyters 4643 South Ulster Street, Suite 600, Denver, CO 80237 (Name and address of agent for service) Copies to: Matthew R. DiClemente, Esq. Kathryn L. Santoro, Esq. Stradley Ronon Stevens & Young, LLP Old Mutual Capital, Inc. 2600 One Commerce Square 4643 South Ulster Street, Suite 700 Philadelphia, PA19103 Denver, CO80237 (215) 564-8173 (720) 200-7600 Registrant’s telephone number, including area code: 1-888-772-2888 Date of fiscal year end: March 31 Date of reporting period: March 31, 2012 Item 1. Reports to Stockholders. [OLD MUTUAL LOGO] Funds II Old Mutual Funds II ANNUAL REPORT March 31, 2012 Equity Funds Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Value Fund Old Mutual Copper Rock International Small Cap Fund Old Mutual Focused Fund Old Mutual Heitman REIT Fund Old Mutual Large Cap Growth Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund Fixed-Income Funds Old Mutual Barrow Hanley Core Bond Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund TABLE OF CONTENTS About This Report 1 Message to Shareholders 4 Management Overview and Schedules of Investments Equity Funds Old Mutual Analytic U.S. Long/Short Fund Class Z (OBDEX), Class A (OADEX), Institutional Class (OISLX) 5 Old Mutual Barrow Hanley Value Fund Class Z (OBFOX), Class A (OAFOX), Institutional Class (OIBHX) 13 Old Mutual Copper Rock International Small Cap Fund Class Z (OSSCX), Class A (OSSAX), Institutional Class (OISSX) 18 Old Mutual Focused Fund Class Z (OBFVX), Class A (OAFCX), Institutional Class (OIFCX) 24 Old Mutual Heitman REIT Fund Class Z (OBRTX), Class A (OARTX), Institutional Class (OIHRX) 29 Old Mutual Large Cap Growth Fund Class Z (OLCPX), Class A (OLGBX), Institutional Class (OILLX) 34 Old Mutual TS&W Mid-Cap Value Fund Class Z (OTMZX), Class A (OTMAX), Institutional Class (OTMIX) 40 Old Mutual TS&W Small Cap Value Fund Class Z (OSMVX), Class A (OACVX), Institutional Class (OICVX) 46 Fixed-Income Funds Old Mutual Barrow Hanley Core Bond Fund Institutional Class (OCBIX) 53 Old Mutual Dwight Intermediate Fixed Income Fund Class Z (OBFJX), Class A (OAFJX), Class C (OCIRX), Institutional Class (OIDIX) 60 Old Mutual Dwight Short Term Fixed Income Fund Class Z (OBCPX), Class A (OIRAX), Class C (OIRCX), Institutional Class (OIDSX) 68 TABLE OF CONTENTS - concluded Statements of Assets & Liabilities 78 Statements of Operations 83 Statements of Changes in Net Assets 86 Statement of Cash Flows 92 Financial Highlights 93 Notes to Financial Statements 99 Report of Independent Registered Public Accounting Firm 123 Notice to Shareholders 124 Proxy Voting and Portfolio Holdings 125 Fund Expenses Example 126 Board of Trustees and Officers of the Trust 128 Board Review and Approval of Investment Management and Sub-Advisory Agreements 130 Shareholder Proxy Results 138 ABOUT THIS REPORT HISTORICAL RETURNS All total returns mentioned in this report account for the change in a Fund's per-share price, and the reinvestment of any dividends and capital gain distributions. If your account is set up to receive Fund dividends and distributions in cash rather than reinvest them, your actual return may differ from these figures. The Funds' performance results do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. Past performance does not guarantee future results. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Performance results represent past performance, and current performance may be higher or lower. Please call 888-772-2888 for performance results current to the most recent month-end. Performance without load assumes that no front-end or contingent deferred sales charge was applied or the investment was not redeemed. Performance with load assumes that a front-end or contingent deferred sales charge was applied to the extent applicable.
